Citation Nr: 0533556	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  01-04 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for ulcers.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from November 1989 to August 
1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  The RO determined, inter alia, that new and material 
evidence had not been received to reopen a previously denied 
claim of service connection for ulcers.    

The RO reopened the veteran's claim of service connection for 
ulcers, as noted in the March 2001 Statement of the Case 
(SOC) and subsequent supplemental statements of the case.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has made it clear that even if an RO makes an 
initial determination to reopen a claim, the Board must still 
review the RO's preliminary decision in that regard.  Barnett 
v. Brown, 8 Vet. App. 1, 4 (1995).  As such, the Board 
subsequently addressed the issue in an August 2004 
decision/remand and reopened the issue of service connection 
for ulcers.  The Board remanded the reopened claim of service 
connection for ulcers to the Appeals Management Center (AMC) 
to allow the veteran an opportunity to submit additional 
evidence in support of his claim.  

In August 2005 the RO most recently affirmed the 
determination previously entered, and the case was 
subsequently returned to the Board for further appellate 
review.


FINDING OF FACT

The competent and probative evidence of record does not 
demonstrate that the veteran has a currently diagnosed ulcer 
disability.




CONCLUSION OF LAW

An ulcer disability was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
active service; and an ulcer disability is not proximately 
due to, or the result of, a service-connected disability.  38 
U.S.C.A. §§ 1110, 1116, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the initial unfavorable agency decision 
was made prior to passage of the VCAA.  However, upon review, 
the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.

The RO notified the veteran of the evidence and information 
necessary to substantiate his claims of service connection in 
a notification letter following the passage of the VCAA, 
dated in July 2001.  Subsequent VCAA letters were sent to the 
veteran in January 2004 and August 2004.  The VA fully 
notified the veteran of what is required to substantiate such 
claims in the notification letters.  The VCAA letters 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  Specifically, the August 2004 letter notified the 
veteran to submit any evidence in his possession that 
pertained to his claim.  It is the Board's conclusion that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes the service medical 
records, VA medical records, VA examination reports, private 
medical records, and written statements and testimony from 
the veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Service Connection

The veteran seeks service connection for ulcers, either on a 
direct basis, or as secondary to alcohol abuse which he has 
claimed is secondary to the service-connected PTSD.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Historically, a careful review of the veteran's service 
medical records reflect that "G.I. bleeding" was noted in 
August 1992 on a Problem Summary List.  However, neither G.I. 
bleeding nor ulcers were noted on any in-service treatment 
records or examination reports.  Furthermore, an August 1992 
separation examination was negative for any complaints, 
findings or diagnosis of digestive trouble or ulcers.

In sum, the service medical records allude to G.I. bleeding 
as a problem in an August 1992 Problem Summary List, but 
there is no record of treatment or diagnosis of ulcers in 
service.  Moreover, on his report of Medical History 
associated with the separation examination, the veteran 
indicated, by checking the appropriate box, that he did not 
have a history of stomach and intestinal trouble.

A June 1994 private emergency department report notes that 
the veteran presented with concerns about blood in his stool 
and stomach cramping.  The veteran reported intermittent 
symptoms of stomach ache and occasional blood in the stool 
for two years.  The diagnosis was acute evaluation for 
gastrointestinal bleed.  Rectal examination revealed brown 
stool which appeared to be heme positive.  No gross blood was 
noted.  

A December 1998 VA primary care examination report notes the 
veteran's chief complaint of bright red blood per the rectum.  
The veteran brought in a stool sample, but no blood was 
found.  The assessment was bright red blood per rectum by 
patient history; not hemodynamically significant.  

A September 2003 VA post-traumatic stress disorder (PTSD) 
examination report reflects that the examiner reviewed the 
veteran's medical chart and noted that he was taking Zantac 
for ulcers.  The diagnosis included ulcers treated with 
medications.  

Other private and VA records note the veteran's self-report 
of bleeding ulcer due to stress in service.  

The record reflects that the veteran failed to report, 
without good cause, to VA examinations scheduled on December 
8, 2003 and February 9, 2004.  

The veteran did appear for a VA Persian Gulf Registry 
examination in March 2005.  The veteran reported stomach 
cramps and a history of sensitivity to spicy foods.  The 
veteran reported intermittent heartburn, especially if he 
eats spicy foods.  He noted alternating diarrhea and 
constipation, no weight loss, and he noted no blood with the 
diarrhea.  He also reported some problems with increased gas.  
He reported that he used ranitidine intermittently.  On 
examination, bowel tones were present and normal, and there 
was no abdominal mass, tenderness, or organomegaly.  There 
was no cervical, axillary, or inguinal adenopathy.  No 
external hemorrhoids were noted on inspection.  The 
impression was, inter alia, mild reflux and mild irritable 
bowel syndrome.  

In sum, the post-service medical evidence of record shows 
that the veteran has a current diagnosis of irritable bowel 
syndrome and mild reflux.  There is no diagnosis of a chronic 
ulcer disorder.  While the evidence does show that the 
veteran was treated for rectal bleeding in the 1990's, the 
rectal bleeding was not attributed to an ulcer and no ulcer 
was ever diagnosed.  

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  

With respect to element (1), as was noted above, it is now 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) [service connection may not be 
granted unless a current disability exists].  A "current 
disability" means a disability shown by competent medical 
evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 
(1997).

There is no competent medical evidence that any current 
chronic ulcer disability exists.  To the extent that the 
veteran is himself asserting that his bloody stool and 
bleeding from the rectum is in fact a current ulcer disorder, 
it is now well established that laypersons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as diagnosis of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Any such statements offered in 
support of the veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Board is aware that various medical professionals have 
noted in the record that the veteran had a history of ulcers 
treated with medication such as Zantac.  However, none of 
these diagnoses were based on actual examination of the 
veteran in that regard.  Rather, the diagnoses were provided 
based on the veteran's self-report of a history of bleeding 
ulcers.  In other words, the veteran's own rendition of his 
history was merely recorded without any supplementary 
independent medical opinion regarding the accuracy of that 
history.  Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute medical 
evidence of the required nexus.  LeShore v. Brown, 8 Vet. 
App. 407, 409 (1995). The recorded histories in the medical 
reports, therefore, do not constitute competent evidence of a 
diagnosis of a chronic ulcer disability.

The veteran has had ample opportunity to submit competent 
medical evidence of a chronic ulcer disability, and he failed 
to do so.  Furthermore, the veteran failed to report, without 
good cause, to at least three VA examinations scheduled for 
the specific purpose of determining whether the veteran had a 
current ulcer disability.  When a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2005).  The Board 
is aware that VA's duty to assist is not a one-way street.  
If the veteran wishes help, he cannot passively wait for it 
in those circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 191 (1991);  Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
Court cases cited by the Board above, as well as the decision 
of the United States Court of Appeals for the Federal Circuit 
in Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) and 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the 
absence of evidence of a current chronic diagnosed ulcer 
disability, Hickson element (1) is not met and service 
connection may not be granted for this disorder on this basis 
alone.

Furthermore, although the service medical records show a 
notation of "G.I. bleeding" on an August 1992 Problem 
Summary List, they do not show complaints, findings or 
diagnosis of a chronic ulcer condition.  

In summary, for reasons and bases expressed above, the Board 
concludes that the service connection may not be granted for 
the veteran's claimed ulcer disability, in view of the 
absence of evidence indicating that such a disability is 
manifested.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for ulcers.  See 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for ulcers is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


